Citation Nr: 0929263	
Decision Date: 08/05/09    Archive Date: 08/14/09

DOCKET NO.  07-06 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation higher than 50 
percent for service-connected posttraumatic stress disorder 
(PTSD) for the portion of the appeal period prior to October 
31, 2008.

2.  Entitlement to an initial evaluation higher than 70 
percent for service-connected PTSD for the portion of the 
appeal period from October 31, 2008.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife

ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1968 to December 
1969.

This matter arises before the Board of Veterans' Appeals 
(Board) from an April 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

In October 2008, the Board remanded the case to the RO via 
the Appeals Management Center (AMC) for further development 
and readjudication of the claim.  The requested action has 
been completed, and the case has been returned to the Board 
for further appellate consideration.


REMAND

After careful review of the record, the Board finds that a 
remand for additional development is necessary before 
proceeding to evaluate the merits of the Veteran's claim.  

During treatment at the Gainesville VA Medical Center in June 
2008, the Veteran indicated that his income comes from VA 
disability and social security benefits.  VA has a duty to 
obtain Social Security Administration (SSA) records when they 
may be relevant to a claim.  38 U.S.C.A. § 5103A(c)(3) (West 
2002); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 
(1992).  The medical and legal documents pertaining to this 
application have not been associated with the claims folder.  
Although the record reflects that the Veteran retired on 
account of age/longevity, which suggests that his receipt of 
SSA benefits is age-related versus disability related 
benefit, the possibility that SSA records could contain 
evidence relevant to the claim cannot be foreclosed absent a 
review of those records.  Quartuccio v. Principi, 16 Vet. 
App. 183, 188 (2002).  Thus, as it remains unclear as to 
whether the SSA records would be relevant to the increased 
rating claim for PTSD, the Board finds that the claim must be 
remanded in order to further develop the record before it can 
be adjudicated on the merits.  38 C.F.R. § 3.159(c)(2) 
(2008).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all medical and legal documents 
pertaining to the Veteran's application(s) 
for SSA disability benefits.  If no 
records can be found, indicate that the 
records do not exist and whether further 
efforts to obtain the records would be 
futile.

2.  After any additional development 
deemed necessary is accomplished, the 
Veteran's PTSD claim should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the Veteran should 
be provided with a Supplemental Statement 
of the Case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law, as well as regulations considered 
pertinent to the issue.  An appropriate 
period of time should be allowed for 
response by the Veteran.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, if in 
order.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


